McCLELLAN, J.—
(Dissenting.) — At this time I can only indicate in a summary, manner the ground of my disagreement in this matter. My judgment, is that the prevailing opinion, by according to statutes an unsound construction and effect, must logically operate and will operate to wrongfully deprive property owners of the rights and protection assured by section 235 of the Constitution of Alabama. The basic controlling question in this matter can, in my opinion, only be decided by a coincident consideration of the two- sections of the Constitution, viz., 223 and 235, and not by attaching a major influence and effect to statutes. In short, the primary inquiry is of a constitutional nature only; the pertinent statutes to be accorded an operation and effect consistent, rather than inconsistent, with the organic law. In my opinion the words “cost of sidewalks and street paving,” in section 223, cannot be soundly construed to include, as an element of the assessment, damages for which a property owner might have or has *573had compensation under section 235 of the Constitution; nor do I believe that an assessment can, in view of section 235, be validly made to include money paid by, or liable to be recovered from the municipality for damages resulting from the taking, injury, or destruction of property in the “construction or enlargement” of “works, highways, or improvements,” effected by a municipality. Like considerations forbid a setting off of damages under section 235 against “special benefits” under section 223, or vice versa. Section 223 certainly was not intended to annul section 235, in consequence .of the mere fact that statutes undertake to widen section 223 by expanding the basis of an assessment to include the effect of physical operations that may be damnifying to property owners under section 235. If, as it appears to me, the “cost of sidewalks and street paving” limited to that sum the instrument or means of special benefit to property “abutting on such street or sidewalks so paved,” surely no statute could validly introduce a system whereby the damage to property, under section 235, would be concluded thereby, with the result to attend of extinguishing the great right assured by section 235. Under that section (235), the Constitution assures the property owner of his right to enter the courts for the protection or vindication thereof — an opportunity to be heard on that issue. If Code, § 1381, is construed or applied to section 235 of the Constitution, a result from my view would be that the statute is thereby construed so as to render it void; for section 223 limits the basis of the assessment to the cost of the sidewalk or street paving as that is reflected, and in the proportion it is reflected, in special pecuniary benefit to the abutting lot.
While rulings in other states, where there are no constitutional provisions to consider, may be interesting *574and instructive, care should be taken, in considering them, not to ignore the fact that in this state our Constitution must be accorded a dominant effect. Goodrich v. Omaha, 10 Neb. 98, 4 N. W. 426, may be read with profit on the question here involved. It at least moots, if it does not indicate decision of, an important phase of the constitutional question here in mind.
My opinion is that' this property owner’s assertion of rights under section 235 was not, and could not be, concluded by Code, § 1381. It'seems to‘ me the majority opinion (ante) has confused the scope and effect in actions in rem and in actions in personam.
Justice Thomas concurs in this statement of dissent.